        Case 1:19-cv-00632-JDP Document 23 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case No. 1:19-cv-00632-JDP
      MELISSA FAIRFIELD,
12                                                    ORDER DENYING PLAINTIFF’S MOTION
                   Plaintiff,                         FOR LAW LIBRARY ACCESS
13
             v.                                       ECF No. 21
14
      CRISTANO CORPUZ, R.N., et al.,                  ORDER THAT THE CLERK’S OFFICE
15                                                    FORWARD THIS ORDER AND PLAINTIFF’S
                   Defendants.                        MOTION TO THE LITIGATION
16                                                    COORDINATOR AT CENTRAL CALIFORNIA
                                                      WOMEN’S FACILITY
17

18

19          Plaintiff Melissa Fairfield is a state prisoner proceeding without counsel in this action

20   under 42 U.S.C. § 1983. On June 8, 2020, plaintiff filed a motion requesting access to the law

21   library at his facility. ECF No. 21.

22          Generally, the court does not have the power to bind third parties that are not before it.

23   However, while plaintiff’s motion is denied, the court orders that the clerk’s office forward this

24   order and plaintiff’s request to the litigation coordinator at Central California Women’s Facility.

25   The court requests that that the litigation coordinator work with plaintiff to accommodate

26   plaintiff’s needs in this case. In addition, the court notes that the denial of library access may

27   itself create a constitutional issue. Bounds v. Smith, 430 U.S. 817, 828 (1977) (“[T]he

28


                                                       1
        Case 1:19-cv-00632-JDP Document 23 Filed 06/10/20 Page 2 of 2

 1   fundamental constitutional right of access to the courts requires prison authorities to assist

 2   inmates in the preparation and filing of meaningful legal papers by providing prisoners with

 3   adequate law libraries or adequate assistance from persons trained in the law.”).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     June 10, 2020
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9   No. 205.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
